Title: From George Washington to Lieutenant Colonel Archibald Campbell, 1 March 1777
From: Washington, George
To: Campbell, Archibald



Sir
Morris Town March the 1st 1777

I last night received the favor of your letter of the 4th instant, and am much obliged by the opinion you are pleased to entertain of me.
I am not invested with the powers you suppose; & it is an incompatible

with my authority as my inclination to contravene any determinations Congress may make. But as it does not appear to me that your present treatment is required by any resolution of theirs, but is the result of misconception, I have written my opinion of the matter to Colonel Bowdoin, which I imagine will procure a mitigation of what you now suffer. I have also requested that inquiry be made into the case of Capt. Walker and proper steps taken to remove all just cause of complaint concerning him.
I shall always be happy to manifest my disinclination to any undue severities towards those whom the fortune of War may chance to throw into my hands. I am Sir &c.
